                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 16-cv-02009-CMA-KLM

GREAT NORTHERN INSURANCE COMPANY, an Indiana corporation,

        Plaintiff/Counter-Defendant,

v.

100 PARK AVENUE HOMEOWNERS ASSOCIATION, Inc., a Colorado corporation,

        Defendant/Counter-Claimant.


     ORDER DENYING 100 PARK’S MOTION FOR PARTIAL SUMMARY JUDGMENT


        This matter is before the Court on 100 Park’s Motion for Partial Summary

Judgment on Great Northern’s Second Amended Complaint (Doc. # 105), wherein

Defendant/Counter-Claimant 100 Park Avenue Homeowners Association, Inc. (“100

Park”) seeks summary judgment on all claims asserted by Plaintiff/Counter-Defendant

Great Northern Insurance Company (“Great Northern”) in its Second Amended

Complaint. 1 Great Northern opposes the Motion. For the following reasons, the Motion

is denied.

                                I.     LEGAL STANDARDS

        Summary judgment is warranted when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

1
 In its Second Amended Complaint, Great Northern seeks damages for breach of contract and
unjust enrichment and declaratory relief in the form of vacatur of the appraisal award. (Doc. #
79.)
matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

summary judgment, a court must view the evidence in the light most favorable to the

non-moving party. See id. However, conclusory statements based merely on conjecture,

speculation, or subjective belief do not constitute competent summary judgment

evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

       The moving party bears the initial burden of demonstrating the absence of a

genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

attempting to meet this standard, a movant who does not bear the ultimate burden of

persuasion at trial does not need to disprove the other party’s claim; rather, the movant

need simply point out to the Court a lack of evidence for the other party on an essential

element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant has met its initial burden, the burden shifts to the nonmoving

party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set

forth specific facts that would be admissible in evidence in the event of trial from which a

rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671. Stated


                                               2
differently, the party must provide “significantly probative evidence” that would support a

verdict in his favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267, 1269 (10th

Cir. 2012). “To accomplish this, the facts must be identified by reference to affidavits,

deposition transcripts, or specific exhibits incorporated therein.” Id.

                                       II.     ANALYSIS

        Upon consideration of the Motion, the related briefing, and the applicable law, the

Court finds that there are genuine disputes of material fact that preclude summary

judgment on Great Northern’s claims for breach of contract and declaratory relief in the

form of vacatur of the appraisal award, including, but not limited to:

    •   whether 100 Park’s appraiser, Juan Cartaya, was partial to 100 Park at the time

        of his appointment and during the course of the appraisal;

    •   whether Mr. Cartaya has an extensive, financially advantageous relationship with

        100 Park’s public adjuster and attorneys; and

    •   whether 100 Park hired Mr. Cartaya knowing that he was partial.

Likewise, 100 Park’s waiver defense involves genuine disputes of material fact,

including whether Great Northern had full knowledge of all relevant facts and knowingly

relinquished its right to vacate the appraisal award. 2 Accordingly, it is inappropriate for

determination at summary judgment.

        With respect to Great Northern’s unjust enrichment claim, “[i]n general, a party


2
  See Copper Oaks Master Home Owners Ass'n v. Am. Fam. Mut. Ins. Co., No. 15-CV-01828-
MSK-MJW, 2018 WL 3536324, at *16 (D. Colo. July 23, 2018) (“Under Colorado law, waiver is
the intentional relinquishment of a known right. . . . To constitute an implied waiver, the conduct
must be free from ambiguity and clearly manifest the intent not to assert the benefit. A waiver
thus requires full knowledge of all the relevant facts.”) (citations omitted).

                                                 3
cannot recover for unjust enrichment by asserting a quasi-contract when an express

contract covers the same subject matter because the express contract precludes any

implied-in-law contract.” Interbank Invs., LLC v. Eagle River Water & Sanitation Dist., 77

P.3d 814, 816 (Colo. App. 2003). 100 Park argues in its Motion that the express

contract between the parties precludes Great Northern from prevailing on an unjust

enrichment claim. Great Northern responds that 100 Park’s alleged misconduct falls

outside of the scope of the express contract and, therefore, an exception to the general

principle precluding unjust enrichment is present in this case. See id. (explaining “a

party can recover on a quasi-contract when the implied-in-law contract covers conduct

outside the express contract or matters arising subsequent to the express contract”)

(citation omitted). The Court finds that this dispute presents a mixed question of law and

fact that is best suited to a mid-trial motion. Accordingly, the Court will determine, after it

has had the benefit of hearing all of Great Northern’s evidence, whether an unjust

enrichment claim is appropriate under the circumstances of this case.

                                   III.    CONCLUSION

       For the foregoing reasons, 100 Park’s Motion for Partial Summary Judgment on

Great Northern’s Second Amended Complaint (Doc. # 105) is DENIED.


       DATED: June 29, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge

                                               4
